COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00109-CV


Childress Engineering Services, Inc.        §   From the 67th District Court

v.                                          §   of Tarrant County (067-264677-13)

Nationwide Mutual Insurance                 §   December 7, 2017
Company, as Subrogee to Meritage
Homes of Texas, L.L.C.                      §   Opinion by Chief Justice Sudderth

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellee Nationwide Mutual Insurance Company,

as Subrogee to Meritage Homes of Texas, L.L.C. shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth